[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]MEMORANDUM ON PLAINTIFF'S EXCEPTIONS TO FINDINGS OF STATE TRIAL REFEREEDATED AUGUST 24, 1995 INCLUDING OBJECTION TO PLAINTIFF'S MOTION DATEDSEPTEMBER 5, 1995
CT Page 11096
Plaintiff has filed "exceptions" to the court's findings in this case and seeks to correct the "report" of the State Trial Referee under Practice Book § 439.
Plaintiff appears to confuse the difference between a report of an attorney trial referee and a judgment of a state trial referee exercising the powers of the Superior Court. See Practice Book § 430. Oral argument on this question would serve no useful purpose. The court rules are perfectly clear.
In essence plaintiff's Exceptions merely repeat her claims made in her motion to correct dated August 7, 1995 and previously ruled upon by the court. The only remedy plaintiff has from the court's judgment is by timely appeal.
Defendant's Objection and Motion to Strike plaintiffs' Exception is granted.
BY THE COURT,
GEORGE A. SADEN STATE TRIAL REFEREE